Case: 4:19-cv-00942-RLW Doc. #: 32 Filed: 08/25/20 Page: 1 of 11 PageID #: 162




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LESLIE LEHR,                                      )
                                                  )
        Plaintiff,                                )
                                                  )
   v.                                             )          No. 4:19-CV-942 RLW
                                                  )
NIKE IHM, INC., et al.,                           )
                                                  )
        Defendants.                               )

                               MEMORANDUM AND ORDER

        This matter is before the Court on Defendant Nike IHM, Inc.’s (“Nike”) Motion to Enjoin

State Court Complaint (ECF No. 20). Plaintiff Leslie Lehr opposes the Motion and it is fully

briefed. Because the Court finds that a second lawsuit Plaintiff filed in the Circuit Court of St.

Charles County, State of Missouri1 (the “Second Suit”), was filed for the purpose of subverting

the federal removal statute and Nike’s right to remove, it will grant Nike’s Motion and enjoin

Plaintiff from proceeding with the Second Suit under the authority provided by the All Writs

Act, 28 U.S.C. § 1651(a). See Kansas Pub. Employees Ret. Sys. v. Reimer & Koger Assocs.,

Inc., 77 F.3d 1063, 1069 (8th Cir. 1996) (“KPERS”).

   I.       Background

        Plaintiff filed the instant action in the Circuit Court of St. Charles County, Missouri, on

March 21, 2019. Nike timely removed the case to federal court pursuant to 28 U.S.C. §§ 1331,

1441(a), and 1446, based on federal question jurisdiction. (ECF No. 1.) Plaintiff’s Petition

(ECF No. 5) asserts three federal employment discrimination claims against Nike, her former

employer, pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000, et seq.


        1
        Lehr v. Nike IHM, Inc., Case No. 1911-CC00980 (11th Jud. Cir., Circuit Court of St. Charles
County, Missouri).
Case: 4:19-cv-00942-RLW Doc. #: 32 Filed: 08/25/20 Page: 2 of 11 PageID #: 163




(“Title VII”).2 Count I is a claim for race discrimination and hostile work environment, Count II

is a claim for sex discrimination and hostile work environment, and Count III is a claim for

retaliation discrimination and hostile work environment.

       Plaintiff resigned from her job with Nike on August 13, 2018 (ECF No. 20-1, ¶ 24), prior

to filing the instant action.   Plaintiff filed charges of discrimination asserting constructive

discharge with both the federal Equal Employment Opportunity Commission (“EEOC”) and the

Missouri Commission on Human Rights (“MCHR”). Plaintiff received a right to sue letter from

the EEOC on April 30, 2019, and from the MCHR on July 16, 2019. (ECF No. 23 at 2 & n.3.)

       When Plaintiff received the EEOC right to sue letter, she could have amended her

Petition in the instant case as a matter of course to assert federal and/or state claims alleging

constructive discharge, as Nike had filed its Answer on April 26, 2019 (ECF No. 7), and no case

management order had been issued. See Fed. R. Civ. P. 15(a)(1)(B) (allowing amendment as a

matter of course within 21 days after service of a responsive pleading). Plaintiff also could have

sought leave of Court to amend her Petition after she received the MCHR right to sue letter, as

the Case Management Order’s deadline for motions to amend pleadings was September 20,

2019, more than sixty days later. (ECF No. 14, ¶ 2.)

       Plaintiff filed the Second Suit in state court on October 14, 2019, naming Nike as the

only Defendant. The Second Suit’s Petition (ECF No. 20-1) is based on the same facts and

issues arising out of Plaintiff’s employment with Nike in the instant case, but its claims are based

solely on the Missouri Human Rights Act, Mo. Rev. Stat. §§ 213.010, et seq. (2017 Supp.)

(“MHRA”). Count I is a claim for race discrimination and constructive discharge, Count II is a

claim for sex discrimination and constructive discharge, and Count III is a claim for retaliation


       2
        Lehr v. Nike IHM, Inc., Case No. 1911-CC00980 (11th Jud. Cir., Circuit Court of St. Charles
County, Missouri).

                                                 2
Case: 4:19-cv-00942-RLW Doc. #: 32 Filed: 08/25/20 Page: 3 of 11 PageID #: 164




discrimination and constructive discharge. Other than the statutory basis of the claims, the only

difference between the two cases is that in the Second Suit, Plaintiff claims the racially, sexually,

and retaliatory hostile work environment amounted to a constructive discharge.

       The Petitions in this action and the Second Suit assert the following identical factual

allegations:

               •   In April 2017, Plaintiff began working for Nike IHM, Inc. as a Plastic
                   Component Operator in St. Charles, Missouri. (Pet. ¶¶ 7-8; Second Suit ¶¶ 9-11.)

               •   Shortly after Plaintiff started working “she began enduring both racial and sexual
                   harassment from co-workers.” (Pet. ¶ 12; Second Suit ¶ 9.)

               •   “On or about November 27, 2017, Plaintiff was assaulted at work by a female
                   African-American co-worker.” (Pet. ¶ 13; Second Suit ¶ 10.)

               •   Plaintiff reported the assault and other harassment, but the “co-worker that
                   assaulted her was not disciplined and no protection was provided to Plaintiff after
                   the assault, other than Plaintiff was eventually allowed to transfer to a different
                   shift.” (Pet. ¶ 14; Second Suit ¶ 11.)

               •   The “same co-worker that previously assaulted Plaintiff stalked Plaintiff . . . ,
                   Plaintiff was subjected to a sexually charged and explicit conversation between
                   two co-workers, . . . and Plaintiff was again subjected to sexual harassment by a
                   male co-worker.” (Pet. ¶¶ 15, 17, & 20; Second Suit ¶¶ 12, 14, & 17.)

               •   Plaintiff “lodged a complaint with the HR Department,” (Pet. ¶ 18; Second Suit
                   ¶ 15), and then she “was inexplicably removed from a training program.” (Pet.
                   ¶ 19; Second Suit ¶ 16.)

               •   “As a result of the foregoing and other ongoing harassment, Plaintiff feared for
                   her physical safety while working for Defendant” and was “forced to take
                   disability leave of absence for anxiety and depression.” (Pet. ¶¶ 21-22; Second
                   Suit ¶¶ 18-19.)

               •   Plaintiff alleges that based on these events she alleges, she was discriminated
                   against based on her race, gender, and opposition to discrimination (Second Suit
                   ¶¶ 28, 36, 44), and Plaintiff resigned (Second Suit ¶ 22).

       Both Petitions assert claims of hostile work environment based on race, sex, and

retaliation, with the instant action brought under federal Title VII law and the Second Suit under


                                                   3
Case: 4:19-cv-00942-RLW Doc. #: 32 Filed: 08/25/20 Page: 4 of 11 PageID #: 165




the MHRA. The Second Suit adds factual allegations that while Plaintiff was on leave, Nike

“gave no indication it would take Plaintiff’s safety seriously if she was to return to work,” “all

the feedback Plaintiff received led her to believe the situation would only be worse if she was to

return to work,” and her “working conditions had become intolerable such that Plaintiff was

compelled to resign.” (ECF No. 20-1 ¶¶ 20-22, 25-26, 33-34, 41-42.)

    II.       Discussion

          Nike moves the Court to enjoin Plaintiff from litigating the Second Suit in state court on

the basis that she split her cause of action and filed essentially the same cause of action in a

second state suit to subvert federal removal jurisdiction. In support, Plaintiff cites KPERS, 77

F.3d at 1069-70, among other federal cases. The Eighth Circuit’s KPERS decision concerns

application of the All Writs Act and the Anti-Injunction Act, 28 U.S.C. § 2283. Nike does not

cite either the All Writs Act or the Anti-Injunction Act in its Motion or Reply, but the Court

interprets Nike’s Motion to Enjoin as being asserted pursuant to these statutes, because the

federal decisions it cites concern the interaction and application of these Acts in the context of a

second state court action filed following removal.3

          The All Writs Act provides federal district courts with the power to issue injunctions that

are “necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages

and principles of law.” 28 U.S.C. § 1651(a). The general provisions of the All Writs Act are

limited by the more specific provisions of the Anti-Injunction Act, 28 U.S.C. § 2283. The Anti-

Injunction Act provides that “[a] court of the United States may not grant an injunction to stay

          3
         Nike’s Motion to Enjoin also discusses the Missouri state law doctrine of abatement. (ECF No.
20 at 4-5.) It is not clear whether Nike asserts this doctrine as an alternative basis for its Motion, or
merely as an analogue to the federal statutes. Nike does not assert and cites no legal authority to indicate
that the Missouri abatement doctrine is applicable in federal court to a removed action that contains only
federal claims. Therefore, the Court does not discuss it further, other than to note that Plaintiff’s
opposition memorandum discusses only the Missouri abatement doctrine, and not Nike’s cited federal
cases, the All Writs Act, or the Anti-Injunction Act. (ECF No. 23 at 1-2.)

                                                     4
Case: 4:19-cv-00942-RLW Doc. #: 32 Filed: 08/25/20 Page: 5 of 11 PageID #: 166




proceedings in a State court except as expressly authorized by Act of Congress, or where

necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283.

        Thus, the Anti-Injunction Act prohibits federal courts from enjoining proceedings in state

courts unless the injunction falls within one of its three exceptions. Atlantic Coast Line R.R. v.

Brotherhood of Locomotive Eng’rs, 398 U.S. 281, 286-87 (1970). The prohibition applies even

where the injunction technically would be directed at a litigant instead of the state court

proceeding itself. Id. The three exceptions to the Anti-Injunction Act are narrow and any doubts

as to the propriety of an injunction “should be resolved in favor of permitting the state courts to

proceed.” Smith v. Bayer Corp., 564 U.S. 306 (2011) (quoted case omitted).

        “The statute governing removal procedures, 28 U.S.C. § 1446 (1994), provides that after

the defendant has given notice of removal and filed the notice with the state court, the state court

‘shall proceed no further unless and until the case is remanded.’ 28 U.S.C. § 1446(d).” KPERS,

77 F.3d at 1069. “This language has been considered express authorization to stay state court

proceedings; therefore, injunctions to stay state proceedings in removed cases come within the

first exception to the Anti-Injunction Act.” Id. (citing Mitchum v. Foster, 407 U.S. 225, 234 &

n.12 (1972); Vendo Co. v. Lektro-Vend. Corp., 433 U.S. 623, 640 (1977)). “Although the

removal statute only commands the state court to stay the case that was actually removed, it has

been interpreted to authorize courts to enjoin later filed state cases that were filed for the purpose

of subverting federal removal jurisdiction.” KPERS, 77 F.3d at 1069. The Eighth Circuit has

held the express authorization exception “applies in federal question cases: after removal the

plaintiff cannot file essentially the same case in a second state action to subvert federal

jurisdiction.” Id. at 1070. As such, the Anti-Injunction Act’s “expressly authorized” exception

is at issue in this case.



                                                  5
Case: 4:19-cv-00942-RLW Doc. #: 32 Filed: 08/25/20 Page: 6 of 11 PageID #: 167




       The Court is mindful of the narrowness of the expressly authorized exception, but under

the circumstances presented here finds that the Second Suit was filed as an attempt to subvert

Nike’s statutory right to removal and federal removal jurisdiction. Although Plaintiff is the

“master of [her] claim,” Caterpillar Inc. v. Williams, 482 U.S. 386, 391 (1987), and has the

power to select the claims she asserts and the original forum in which she files suit, Congress has

provided defendants with certain statutory rights including the right to removal in certain

instances. Id.; Bell v. Hershey Co., 557 F.3d 953, 956 (8th Cir. 2009). In the instant case, Nike

properly exercised that right when it removed this case from state court to federal court in light

of the federal questions in the Petition.

       Federal courts have jurisdiction over an entire action, including state law claims, where

the federal-law and state-law claims in the case “derive from a common nucleus of operative

fact” and are “such that a plaintiff would ordinarily be expected to try them all in one judicial

proceeding.” KPERS, 77 F.3d at 1067 (quoting Carnegie-Mellon v. Cohill, 484 U.S. 343, 349

(1988)); see 28 U.S.C. § 1367(a) (where a federal court has original jurisdiction over an action, it

also has “supplemental jurisdiction over all other claims that are so related to claims in the action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.”). The claims in the instant action and the Second Suit

unquestionably derive from a common nucleus of operative fact and Plaintiff would ordinarily be

expected to try them all in one judicial proceeding.

       As detailed above, the instant action and the Second Suit are based on identical facts,

except for the Second Suit’s additional allegations that Plaintiff was constructively discharged.

The parties are identical in both suits, and Plaintiff is represented by the same counsel in both

suits. Plaintiff asserts claims of hostile work environment based on race, sex, and retaliation in



                                                 6
Case: 4:19-cv-00942-RLW Doc. #: 32 Filed: 08/25/20 Page: 7 of 11 PageID #: 168




both, but asserts those claims under federal Title VII law in the instant action and under the

Missouri MHRA in the Second Suit. This distinction makes little difference, as the claims in

both suits will be largely subject to the same elements and analysis because Title VII and MHRA

claims require the same analysis for causes of action accruing on or after August 28, 2017. See

Bram v. AT&T Mobility Servs., LLC, 564 S.W.3d 787, 795 (Mo. Ct. App. 2018); Missouri

Approved Instruction 38.06 [2018 New]); see also Marshall v. Walgreen Co., 2018 WL

3025813, at *2 (E.D. Mo. June 18, 2018) (holding MHRA claims accrue when the alleged

discriminatory conduct occurred); Evans v. Orthopedic Assocs., LLC, 2019 WL 3890773, at *2

(E.D. Mo. Aug. 19, 2019) (applying the same standards to plaintiff’s Title VII and MHRA

hostile work environment and retaliation claims).

          The procedural events of this litigation convince the Court that Plaintiff is attempting to

subvert the removal statute and federal removal jurisdiction by splitting her cause of action. In

addition to the identical allegations and similar claims of the Petitions discussed above, the fact

that Plaintiff filed both federal and state charges of discrimination on her constructive discharge

claim and received EEOC and MCHR right-to-sue letters, but then filed the Second Suit in state

court rather than filing an amended complaint in the instant action, evidences that the Second

Suit was filed to subvert the removal statute. As previously stated, there were no procedural

obstacles to Plaintiff bringing federal and/or state constructive discharge claims in the instant

action.

          Plaintiff concedes the two suits are related and “would be subject to consolidation in state

court” but for Nike’s removal of the instant action. (ECF No. 23 at 3.) Nonetheless, Plaintiff

contends the two are “separate and distinct” because the instant action does not relate to her

constructive discharge, while the Second Suit relates to the discharge. Plaintiff asserts that the



                                                   7
Case: 4:19-cv-00942-RLW Doc. #: 32 Filed: 08/25/20 Page: 8 of 11 PageID #: 169




damages available in the instant action do not include any damages associated with her alleged

constructive discharge, which she seeks in the Second Suit. 4 Plaintiff also points to her receipt

of Right to Sue letters from the EEOC on April 30, 2019, and the MCHR on July 16, 2019, as

evidence that she could not have filed the claim for constructive discharge as part of the instant

action, which was filed prior to those dates.

        Plaintiff’s constructive discharge claim will require her to establish the additional

elements that (1) a reasonable person in her situation would find the working conditions

intolerable, and (2) Nike intended to force her to quit, or could reasonably foresee that its actions

would cause her to quit. See Wallingsford v. City of Maplewood, 287 S.W.3d 682, 686 (Mo.

banc 2009) (en banc); DeWalt v. Davidson Serv./Air, Inc., 398 S.W.3d 491, 501 (Mo. Ct. App.

2013). It is more significant, however, that Plaintiff’s constructive discharge claims in the

Second Suit are based on the same facts, evidence, and allegations as her hostile work

environment claims in the instant action, and the cases involve the same parties and counsel.

Plaintiff’s assertion that the two actions are “separate and distinct” is unpersuasive.

        Further, it is not necessary for the instant action and the Second Suit to be identical for

the Court to determine the Second Suit was filed to subvert this Court’s removal jurisdiction.

See KPERS, 77 F.3d at 1069 (“[A]fter removal the plaintiff cannot file essentially the same case

in a second state action to subvert federal jurisdiction.”) (emphasis added). The Second Suit here

is essentially the same as the instant action, because there is identity of parties and counsel,

overwhelming factual overlap, and similarity of claims. The Second Suit constitutes an improper

splitting of Plaintiff’s claims that unquestionably derive from a common nucleus of operative

fact and that Plaintiff would ordinarily be expected to try one judicial proceeding. The existence


        4
       The Court notes that Plaintiff’s Petition in the Second Suit makes no explicit effort to restrict the
damages sought therein to her constructive discharge. See ECF No. 20-1 at 4, 5, 6 (prayers for relief).

                                                     8
Case: 4:19-cv-00942-RLW Doc. #: 32 Filed: 08/25/20 Page: 9 of 11 PageID #: 170




of blatant claim splitting and the procedural gambit of Plaintiff’s filing the Second Suit rather

than amending her Petition in the instant case demonstrate that the Second Suit was filed to

subvert the removal statute and the Court’s removal jurisdiction.

       The fact that the Second Suit need not be identical is illustrated by KPERS and other

federal cases. In KPERS, the Eighth Circuit held that the district court properly enjoined KPERS

from bringing a second state suit against its former accounting firm based on state claims of

negligence and breach of contract, after similar claims in a prior state suit were removed by the

Resolution Trust Corporation (“RTC”), even though the RTC was not a party to the second state

court suit. 77 F.3d at 1070. The district court found the new suit was “substantially identical” to

the first suit and that “KPERS had merely tried to ‘carve up what was one case into separate

cases with separate claims, all leading to a subversion of the RTC’s right to remove the entire

case.’” Id.

       In Davis International, LLC v. New Start Group Corp., 488 F.3d 597, 605-06 (3d Cir.

2007), the plaintiffs filed an amended complaint following removal to eliminate all of their state-

law claims and then filed another lawsuit against the same defendants in state court alleging the

same state-law claims eliminated by the amended complaint, and adding two more. Both the

district court and state court were “convinced . . . the plaintiffs [were] attempting to subvert the

removal statute by splitting their claims,” id. at 605, but the district court declined to enjoin the

state suit because it did not believe it had subject matter jurisdiction in the removed suit. The

Third Circuit stated, “Courts considering the question have unanimously held that a plaintiff’s

fraudulent attempt to subvert the removal statute implicates the ‘expressly authorized’ exception

to the Anti–Injunction Act and may warrant the granting of an anti-suit injunction,” id., and

reversed and remanded for the district court to consider the motion to enjoin. Id. at 606.



                                                 9
Case: 4:19-cv-00942-RLW Doc. #: 32 Filed: 08/25/20 Page: 10 of 11 PageID #: 171




Similarly, in Faye v. High’s of Baltimore, 541 F.Supp.2d 752, 758-60 (D. Md. 2008), the district

court enjoined the plaintiff under the All Writs Act from prosecuting a later-filed state-court suit

with state claims nearly identical to those in a first suit that was removed to federal court, after

plaintiff dismissed his state claims from the removed action.

          Finally, in Lou v. Belzberg, 834 F.2d 730 (9th Cir. 1987), the Ninth Circuit stated, “It

would be of little value to enjoin continuance of a state case after removal and then permit the

refiling of essentially the same suit in state court.” Id. at 740. In contrast to the instant case, the

second suit in Lou was not an attempt to subvert the purposes of the removal statute, as it

involved “different plaintiffs, additional counsel, additional defendants, and only state claims,”

while the first suit combined state and federal claims. Id. at 741.

   III.      Conclusion

          Based on the facts and circumstances described above, the Court concludes that Plaintiff

filed the Second Suit in state court and split her cause of action in an attempt to subvert the

purposes of the removal statute and Nike’s rights thereunder.           As a result, the “expressly

authorized” exception to the Anti-Injunction Act applies and the All Writs Act authorizes the

Court to grant Defendant Nike’s Motion and enjoin Plaintiff from prosecuting Lehr v. Nike IHM,

Inc., Case No. 1911-CC00980 in the 11th Judicial Circuit, Circuit Court of St. Charles County,

Missouri.

          Accordingly,

          IT IS HEREBY ORDERED that Defendant Nike IHM’s Motion to Enjoin State Court

Complaint is GRANTED. [ECF No. 20]




                                                  10
Case: 4:19-cv-00942-RLW Doc. #: 32 Filed: 08/25/20 Page: 11 of 11 PageID #: 172




       IT IS FURTHER ORDERED that Plaintiff is enjoined from prosecuting Lehr v. Nike

IHM, Inc., Case No. 1911-CC00980 (11th Jud. Cir., Circuit Court of St. Charles County,

Missouri), until further notice.

       A separate Injunction Order will accompany this Memorandum and Order.




                                               ________________________________
                                             RONNIE L. WHITE
                                             UNITED STATES DISTRICT JUDGE


Dated this 25th day of August, 2020.




                                           11
